Citation Nr: 1634706	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  12-29 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating for post traumatic stress disorder (PTSD) in excess of 30 percent prior to October 25, 2013 and in excess of 70 percent from October 25, 2013.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from June 1991 to September 1991, and from October 1992 to July 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The issues on appeal were previously remanded for additional development in January 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2016, the Veteran requested a Board hearing at the local RO.  A Board hearing has not been scheduled.  38 C.F.R. §§ 20.700, 20.704 (2015).  

Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) and 38 C.F.R. §§ 20.703, 20.704 (2015) (pertaining specifically to hearings before the Board).  The Board notes that the Veteran previously requested a Board hearing at a local RO in an October 2012 VA Form 9.  A Board hearing was scheduled on November 19, 2013.  However, on November 4, 2013, the Veteran withdrew his hearing request.  The Veteran properly withdrew the hearing request and did not fail to appear.  He is not prohibited from requesting a Board hearing at this time.  See 38 C.F.R. § 20.704, 20.1304 (2015).  As the RO schedules Board hearings at the RO, a remand of this matter for the RO to schedule the requested hearing is warranted.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing to be held at the RO before a Veterans Law Judge at the earliest opportunity possible.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




